Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This action is responsive to claims filed on June 25, 2021. Claims 1-15 are pending and presented for examination.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Examiner's note: It is recommended to amend the abstract to briefly describe the claimed invention according to the above guidelines. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 11,050,816. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader than the U.S. Patent.
Each of the instant application claims (claims 1 and 13) is broader than the claims (claims 1 and 16) in said U.S. Patent.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit elements when the remaining elements perform as before.  A person of ordinary skill could have arrived at the present claims by omitting the details of said U.S. Patent claims.  See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 (“Omission of element and its function in combination is obvious expedient if remaining elements perform same function as before”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bharadwaj, US Pub. 20120072601 in view of Low et al (Low), US Pub. 20110069635 and in further view of Willins, US Pub. 20130165111.
As per claims 1 and 13, Bharadwaj teaches an electronic device and a method (“an apparatus comprising a processor and a memory” Paragraph(s) [0007]) comprising:
a first processor (“applications processor” Paragraph(s) [0015] [0021] [0041] [0062] fig 4 fig 10) for supporting a first Internet Protocol (IP) Multimedia Subsystem (IMS) (“at least one Internet Protocol (IP) based service using the IP multimedia subsystem (IMS)” Paragraph(s) [0006], , “Internet Protocol (IP) based services using the IP multimedia subsystem (IMS)” Paragraph(s) [0006]); and
a second processor (“modem processor” Paragraph(s) [0021]) for supporting a second IMS protocol stack (“3G/4G stack” Paragraph(s) [0062] [0008]);
wherein the first processor comprises an Application Processor (AP) for processing a multimedia service (“a separate Application Processor” Paragraph(s) [0090] [0008] [0021]), and
wherein the second processor comprises one of a Communication Processor (CP) (“a processor in communication with a memory for executing the processes for providing Internet Protocol (IP) based services” Paragraph(s) [0018]), a Modem Processor (MP) (“modem processor” Paragraph(s) [0021]), and a Baseband Processor (BP) for processing a communication service (Paragraph(s) [0021], [0033], [0041]).

Bharadwaj does not teach IMS protocol stack feature, but in a similar field of endeavor Low teaches: 
a first processor (“a separate applications processor, or integrated on the on-board processor” Paragraph(s) [0090], “IMS subsystem”, “separate processor” Paragraph(s) [0026]) for supporting a first Internet Protocol (IP) Multimedia Subsystem (IMS) protocol stack (“a set of IMS data stacks” Paragraph(s) [0032] [0004] [0008], “wireless device may include an IMS subsystem for interfacing”, “with its own separate processor” Paragraph(s) [0026]);
a second processor (“a wireless (e.g., mobile) device”) for supporting a second IMS protocol stack (“a wireless (e.g., mobile) device”, “and an IMS coupled to the plurality of modems” Paragraph(s) [0008] [0025], “first modem of the mobile device” Paragraph(s) [0009], “the modem protocol stacks”, “adaptable to interface with the protocol stack of any modem technology” Paragraph(s) [0035] fig 2, fig 6, fig 7, fig 8 and Paragraph(s) [0004]),
wherein the second processor comprises one of a Communication Processor (CP), a Modem Processor (MP) (“interoperate with the second modem’s IMS call stack” Paragraph(s) [0004], “the modem protocol stacks” Paragraph(s) [0035], “integration into any vendor’s 3GPP/3GPP2 modem” Paragraph(s) [0084]), and a Baseband Processor (BP) for processing a communication service.
Bharadwaj in view of Low fail to explicitly teach wherein, when the second processor provides the IMS service, the first processor is temporarily deactivated, but in a similar field of endeavor Willins teaches if the processor of the mobile device determines (based on the environmental profile) that the mobile device is in motion, or is in relatively rapid motion (e.g., used within a moving vehicle), then the processor can deactivate the wireless radio to reduce power consumption of the mobile device (Paragraph(s) [0030], [0049], [0057]).

As per claims 2 and 14, Bharadwaj teaches wherein the first processor and the second processor support the plurality of IMS protocols to equally provide an IMS service (Paragraph(s) [0043], [0044], [0063]; IMS framework provides one or more of the following functions to provide multimedia services).
As per claim 3, Bharadwaj teaches the electronic device of claim 1, wherein the first processor supports the first IMS protocol stack comprising the plurality of IMS protocols to provide the IMS service (Paragraph(s) [0008]; a system including a plurality of modems, and an IMS coupled to the plurality of modems “a quality-of-service (QOS) manager”,  “a set of IMS data stacks 126 may include”, “Internet Protocol (IP)”, “Mobile IP (MIP)” Paragraph(s) [0032] ) ,  and wherein the second processor supports the second IMS protocol stack comprising at least one of the IMS protocols of the first IMS protocol stack, and transmission control protocol/IP (TCP/IP) (Paragraph(s) [0008] “a system including a plurality of modems, and an IMS coupled to the plurality of modems” Paragraph(s) [0008], “the wireless device 100 
As per claim 4, Bharadwaj teaches the electronic device of claim 3, wherein the second IMS protocol stack comprises at least one of a session initiation protocol (SIP), a real-time transfer protocol (RTP), or a real-time control protocol (RTCP) (Paragraph(s) [0039]).
As per claims 12 and 15, Bharadwaj teaches wherein the first processor supports the first IMS protocol stack comprising at least one IMS protocol to provide the IMS service (“a system including a plurality of modems, and an IMS coupled to the plurality of modems” Paragraph(s) [0008], “a quality-of-service (QOS) manager”, “a set of IMS data stacks 126 may include”, “Internet Protocol (IP)”, “Mobile IP (MIP)” Paragraph(s) [0032]), and wherein the second processor further comprises the second IMS protocol stack which comprises at least one IMS protocol different from at least one IMS protocol of the first IMS protocol stack (“a system including a plurality of modems, and an IMS coupled to the plurality of modems” Paragraph(s) [0008], “the wireless device 100 may include modems for some or all of the communication” Paragraph(s) [0025], “a set of IMS data stacks”, “data stacks 126 may include”, “Internet Protocol (IP)”, “Transmission Control Protocol (TCP)” Paragraph(s) [0032], “each modem 130 may have its own protocol stack, which may include an RLP” Paragraph(s) [0033], [0035]).

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. An explanation of the distinct features cited on said claims will be provided once the instant application is due for issue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454